            Case 1:19-cv-11618-GHW Document 15 Filed 03/12/20 Page 1 of 2

                                                                                                                                             Mayer Brown LLP
                                                                                                                                  1221 Avenue of the Americas
                                                                                                                                    New York, NY 10020-1001
                                                                                                                                      United States of America

                                                                                                                                              T: +1 212 506 2500
                                                                                                                                              F: +1 212 262 1910

                                                                                                                                                  mayerbrown.com
March 12, 2020
                                                                                                                                          A. John P. Mancini
VIA ECF                                                                                                                                                    Partner
                                                                                                                                                T: (212) 506-2295
                                                                                                                                          jmancini@mayerbrown.com
Hon. George B. Daniels
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:       Pro Music Rights, LLC v. YouTube, LLC
          1:19-cv-11618-GBD (S.D.N.Y.)

Dear Judge Daniels:

We represent YouTube LLC1 (“Defendant”) in the above-captioned action. Pursuant to Rule II.C
of Your Honor’s Individual Rules and Practices, we write jointly with counsel for Plaintiff Pro
Music Rights (“Plaintiff”) to respectfully request that: (i) Defendant’s time to respond to the
operative Complaint be extended from March 23, 2020 to May 1, 2020, and (ii) the initial pretrial
conference, presently scheduled for March 19, 2020, be adjourned until May 18, 2020, or as soon
thereafter as the Court is available.

Plaintiff consents to both requests. Neither Defendant nor Plaintiff has previously requested an
extension or adjournment of the above-mentioned deadlines, nor do these requested extensions
and adjournments affect any other scheduled dates.

Good cause exists for these requested extensions, as set forth below. Plaintiff filed this action on
December 18, 2019. (ECF No. 1). That same day, Plaintiff filed a virtually identical action against
Defendant’s parent company Google LLC, Pro Music Rights, LLC v. Google, LLC, 1:19-cv-
11613-GHW (S.D.N.Y) (the “Google Action”), which was assigned to the Honorable Gregory H.
Woods.

On December 27, 2019, Your Honor scheduled an initial pretrial conference for March 19, 2020.
(ECF No. 6). Defendant executed a waiver of service on January 30, 2020, which extended
Defendant’s time to respond to the Complaint until March 23, 2020. (ECF No. 7). On February
25, 2020, Defendant filed a Related Case Statement pursuant to Rule 13(b)(3) of the Rules of the
Division of Business Among District Judges for the Southern District of New York, and
respectfully requested that Your Honor transfer the above-captioned action to Judge Woods. (ECF
No. 10). That request is sub judice.

1
    YouTube LLC is a wholly owned subsidiary of Google LLC.

            Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
             Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                           and Tauil & Chequer Advogados (a Brazilian partnership).
Mayer Brown Case
            LLP 1:19-cv-11618-GHW Document 15 Filed 03/12/20 Page 2 of 2


    Hon. George B. Daniels
    March 12, 2020
    Page 2


   On March 9, 2020, Defendant advised Plaintiff that it intended to move to dismiss the operative
   Complaint for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). In response, Plaintiff
   indicated that it is contemplating an amendment to its Complaint, to address Defendant’s
   anticipated motion and, potentially, avoid the need for motion practice directed at the pleadings.

   Given the foregoing, the parties respectfully submit that it will be more efficient for the Court and
   the parties if the below-referenced deadlines are extended as follows:

    Event                          Current Date                        Proposed Date
    Joint letter and proposed Case March 12, 2020                      To be determined by the
    Management Plan                                                    Court

    Initial pretrial conference      March 19, 2020                    May 11, 2020

    Defendant’s time to respond      March 23, 2020                    May 18, 2020
    to the operative Complaint

   We thank the Court for its consideration of this request.


   Respectfully submitted,


   /s/ A. John P. Mancini

   A. John P. Mancini




   cc: All Counsel of Record by ECF
